Order modified by providing that the stay thereby granted is limited solely to restraining the defendants from requiring the service of a bill of particulars until twenty days after the examination before trial pursuant to the notice dated December 27, 1928, shall have been completed, with leave to the defendants to *788move for modification of the stay in the event that the plaintiff does not proceed with diligence; and as so modified affirmed, without costs. No opinion. Present — Dowling, P. J., Merrell, Finch, MeAvoy and Proskauer, JJ.